 



Exhibit 10.1
January 8, 2007
Mr. Richard Hale
87 Winslow Road
Newton, MA 02468
Re: Severance Agreement and Release
Dear Dick:
          This letter (the “Agreement”) describes the agreed upon terms of your
termination and severance agreement with Unica Corporation (the “Company”).
     1. Employment Status: Your termination of employment with the Company will
be effective as of May 1, 2007 (the “Termination Date”). Until such time, you
will continue to be responsible for the duties and responsibilities generally
associated with being the Company’s Vice President, Consulting Services, and
will perform such additional duties as reasonably requested by the Company’s
Chief Executive Officer, including such duties related to the transition of your
position. As of the Termination Date, the payment of your salary will cease, and
any entitlement you had or might have had under a Company-provided benefit plan,
program or practice will terminate, except as required by federal or state law,
or as otherwise described herein. In addition, all of your stock options and
restricted share units which have not vested on or before the Termination Date
shall expire.
     2. General Benefits: On the Termination Date, you will be eligible for the
following:

  (a)   All regular wages earned and business expenses incurred through the
Termination Date; and     (b)   A payment for unused, accrued vacation time as
of the Termination Date.

All amounts set forth is this Section 2 are subject to any applicable federal,
state and local deductions, withholdings, payroll and other taxes.

 



--------------------------------------------------------------------------------



 



3. Consideration:

(a)   Release: Upon the cessation of your employment pursuant to Section 1
above, no later than May 9, 2007 you will execute the Release of Claims attached
hereto as Exhibit A (the “Release”) and, conditioned on the execution and
non-revocation by you of the Release, you shall be entitled to the compensation
and benefits set forth in sub-sections 3(b)-(f) below.   (b)   Severance Pay: In
consideration of the promises made herein, the Company will pay your current
semi-monthly base salary of $7708.34, less applicable taxes and withholdings,
for a period of eight (8) months following the Termination Date in accordance
with the Company’s current semi-monthly payroll practices. The total gross
amount of these payments is $120,000.   (c)   Bonus Payment: In consideration of
the promises made herein, in accordance with the terms and conditions of the
Company’s FY07 Executive Incentive Plan (the “Plan”), you will be eligible to
receive payment of that portion of your annual bonus payable following the
completion of the Company’s second fiscal quarter (which amount represents up to
20% of your FY2007 bonus target amount). In accordance with the Plan, this bonus
payment will be based on your achievement of performance objectives for the
first half of FY 2007 to be mutually agreed to by you and the Company’s CEO.
Performance against these objectives will be assessed by the Company’s CEO
following completion of the Company’s second fiscal quarter. If eligible to
receive such bonus payment, you will receive it in accordance with the Company’s
payment schedule under the Plan (regardless of whether the Plan states that
participants are only eligible to receive bonus payments if employed by the
Company at the time such payments are made).   (d)   Executive Transition
Services: In order to assist you with the identification of your next
professional opportunity, the Company will provide you with up to $3,000 of
outplacement services through Transition Solutions, or reimburse you up to
$3,000 of outplacement services provided by a vendor to be mutually agreed upon,
until December 31, 2007.   (e)   Personal Computer: Following the termination
date, the Company will provide you with continued use of your current computer,
provided that you allow the Company to delete all electronic files contained on
such computer which contain confidential or proprietary information prior to
your termination of employment.   (f)   Health and Dental Insurance: The
Termination Date will serve as the “qualifying event” under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If you elect to continue
medical and/or dental insurance coverage after the Termination Date in
accordance with the provisions of COBRA, the Company will pay the Company
portion of your monthly premium payments for the duration of your severance
period or until you obtain other employment providing medical and dental
insurance coverage, whichever occurs first. You will still be responsible for
the employee portion of the premium during this time, and this amount will be
deducted from your severance payments   (g)   Taxes: All amounts set forth in
this Section 3 are subject to any applicable federal, state and local
deductions, withholdings, payroll and other taxes.

 



--------------------------------------------------------------------------------



 



(h)   Cessation of Payments: The Company may terminate all payments and benefits
set forth in this section (in addition to seeking any and all other equitable
and legal remedies) in the event the Company reasonably determines that you are
in material breach of your obligations under this Agreement.

4. Settlement and Amounts Due: The amounts set forth above in Section 2 and 3
shall be complete and unconditional payment, settlement, satisfaction and/or
accord with respect to all obligations and liabilities of the Released Parties
to you, and with respect to all claims, causes of action and damages that could
be asserted by you against the Released Parties regarding your employment with,
change in employment status with, and/or termination from employment with the
Company, including, without limitation, all claims for wages, salary,
commissions, draws, incentive pay, bonuses, reasonable business expenses, paid
time off, stock and stock options, restricted share units, severance pay,
attorneys’ fees, compensatory damages, exemplary damages, or other compensation,
benefits, costs or sums.
5. Release: In consideration of the benefits provided for in this Agreement,
which you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which you ever had or now have against the Released Parties,
including, but not limited to, any claims arising out of your employment with
and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. Section 2000e et seq., the Age Discrimination in Employment Act,
29 U.S.C. Section 621 et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. Section 12101 et seq., the Family and Medical Leave Act, 29 U.S.C.
Section 2601 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. Section 2101 et seq., and the Rehabilitation Act of 1973, 29
U.S.C. Section 701 et seq., all as amended; all claims arising out of the Fair
Credit Reporting Act, 15 U.S.C. Section 1681 et seq., the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. Section 1001 et seq., the
Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, Section 1 et seq.,
the Massachusetts Civil Rights Act, M.G.L. c. 12, Sections 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, Section 102 and M.G.L. c. 214,
Section 1C, the Massachusetts Labor and Industries Act, M.G.L. c. 149, Section 1
et seq., the Massachusetts Privacy Act, M.G.L. c. 214, Section 1B, and the
Massachusetts Maternity Leave Act , M.G.L. c. 149, Section 105(d), all as
amended; all common law claims including, but not limited to, actions in tort,
defamation and breach of contract; all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock or stock options or restricted share units; and any claim or
damage arising out of his employment with or separation from the Company
(including any claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above.

 



--------------------------------------------------------------------------------



 



6. Waiver of Rights and Claims Under the Age Discrimination and Employment Act
of 1967: Since you are 40 years of age or older, you are being informed that you
have or may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:
(a) in consideration for the amounts and benefits described in Section 3 of this
Agreement, which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Released Parties to the extent such rights and/or claims arose prior
to the date this Agreement was executed;
(b) you understand that rights or claims under the ADEA which may arise after
the date of this Agreement is executed are not waived by you;
(c) you are advised to consider the terms of this Agreement carefully and
consult with or seek advice from an attorney of your choice or any other person
of your choosing prior to executing this Agreement;
(d) you have been, and are herein, informed and understand that you have 21 days
within which to consider this Agreement;
(e) you have carefully read and fully understand all of the provisions of this
Agreement, and you knowingly and voluntarily agree to all of the terms set forth
in this Agreement;
(f) in entering into this Agreement you are not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document; and
(g) the 21 day review period will not be affected or extended by any revisions
which might be made to this Agreement.
7. Proprietary and Company Materials:
(a) You expressly acknowledge and agree that your obligations and the Company’s
rights under the Noncompetition, Nondisclosure And Inventions Agreement between
you and the Company dated April 25, 2000 (the “NDA”) remain in full force and
effect and survive the termination of your employment with the Company.
(b) On or before May 1, 2007, you agree to return to the Company all proprietary
and Company property and materials (except the personal computer as noted in
Section 3). You agree that in the event that you discover any other Company or
proprietary materials in your possession after the Termination Date, you will
immediately return such materials to the Company.
8. Non-Disparagement and Confidentiality: You agree not to make any negative,
adverse or otherwise detrimental remarks concerning the employees, officers,
directors, shareholders, business, operations, technologies, products, services,
marketing strategies, pricing policies, management, affairs and financial
condition of the Company. You agree that you will not divulge or publish,
directly or indirectly, any information whatsoever regarding the substance,
terms or existence of this Agreement and/or any discussions relating to this
Agreement, to any person or organization other than your attorneys, accountants,
financial advisors or members of your immediate family. Nothing herein shall
prohibit or bar you from providing truthful testimony in any legal proceeding or
in communicating with any governmental agency or representative or from making
any truthful disclosure required, authorized or permitted under law; provided
however, that in providing such testimony or making such disclosures or
communications, you will use your best efforts to ensure that this Section is
complied with to the maximum extent possible. Moreover, nothing in the Agreement
shall bar or prohibit you from contacting, seeking assistance from or
participating in any proceeding before any federal or state administrative

 



--------------------------------------------------------------------------------



 



agency to the extent protected by applicable federal, state, an/or local law.
You nevertheless agree that you will be prohibited to the fullest extent
permitted by law from obtaining monetary damages in any agency proceeding in
which you do so participate.
Neither Mr. Yuchun Lee, the Company’s CEO, Ms. Carol Dane, Vice President of
Human Resources, nor any other executive officer of the Company will make any
false, disparaging or derogatory statements to any current or former employee,
consultant, client or customer of the Company regarding your employment with the
Company.
9. Nonadmission: Nothing in the Agreement nor any of its terms and provisions,
nor any of the negotiations or proceedings connected with it, constitutes, will
be construed to constitute, will be offered in evidence as, received in evidence
as and/or deemed to be evidence of an admission of liability or wrongdoing by
any and/or all of the Released Parties, and any such liability or wrongdoing is
hereby expressly denied by each of the Released Parties.
10. Representations and Governing Law:
(a) This Agreement sets forth the complete and sole agreement between the
parties and supersedes any and all other agreements, understandings and/or
representations between or by the parties, whether oral or written; provided,
however, that nothing in this Agreement will affect, modify, or supersede the
NDA, which shall remain in full force and effect in accordance with its
respective terms.
(b) This Agreement shall deemed to be made and entered into in the Commonwealth
of Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Massachusetts without giving effect to
the principles of conflicts of law thereof. The language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning and no strictly for or against any of the parties.
(c) This Agreement may not be changed, amended, modified, altered or rescinded
except upon the express written consent of both the Company’s Chief Executive
Officer and you. If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions, and parts
thereof, of this Agreement are declared to be severable. Any waiver of any
provision of this Agreement shall not constitute a waiver of any other provision
of this Agreement unless expressly so indicated otherwise.
(d) You may not assign any of your rights or delegate any of your duties under
this Agreement. The Company may assign this Agreement and the rights and
obligations of the Company under this Agreement shall inure to the benefit of
the Company’s successors and assigns.
(e) In the event that either you or the Company default under this Agreement,
and the non-defaulting party prevails in enforcing this Agreement, you and the
Company each agrees that the other party is entitled to recover its costs
including reasonable attorney’s fees incurred in connection with any claim or
cause of action arising out of such default.
11. Acceptance: After signing this letter, you may revoke this Agreement for a
period of 21 days following said execution. The Agreement shall not become
effective or enforceable until this revocation period has expired. The Company
recommends that you engage legal counsel to review this Agreement before you
accept the terms and conditions of this Agreement.

 



--------------------------------------------------------------------------------



 



          Very truly yours,    
 
       
 
  /s/ Yuchun Lee           Yuchun Lee     President and Chief Executive Officer
   

I REPRESENT THAT I HAVE READ THIS AGREEMENT, THAT I FULLY UNDERSTAND THE TERMS
AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM VOLUNTARILY EXECUTING THE SAME.
IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY ON ANY REPRESENTATION, PROMISE OR
INDUCEMENT MADE BY THE RELEASED PARTIES WITH THE EXCEPTION OF THE CONSIDERATION
DESCRIBED IN THIS DOCUMENT.

          ACCEPTED:    
 
       
 
  /s/ Richard Hale           Richard Hale    
 
        Date: January 8, 2007    

VOLUNTARY WAIVER OF THE 21 DAY REVIEW PERIOD
     I, Richard Hale, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Severance Agreement and Release,
have been advised of my right to consult with an attorney regarding such
Agreement and have considered carefully every provision of the Agreement, and
that after having engaged in those actions, I prefer to and have requested that
I enter into the Agreement prior to the expiration of the 21 day period.

             
Dated: January 8, 2007
      /s/ Richard Hale              
 
           
 
  NAME        
 
           
Dated: January 8, 2007
      /s/ Carol Dane              
 
           
 
  WITNESS        

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
RELEASE OF CLAIMS
This Release of Claims forms a part of that certain Severance Agreement and
Release dated as of January 8, 2007 by and between Richard Hale and Unica
Corporation (the “Agreement”).
In consideration of the payment of the benefits set forth in Section 3 of the
Agreement, which he acknowledges he would not otherwise be entitled to receive,
Mr. Richard Hale hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its officers, directors,
stockholders, corporate affiliates, subsidiaries, parent companies, agents and
employees (each in their individual and corporate capacities) (hereinafter, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature which he ever had or now
has against the Released Parties, including, but not limited to, any claims
arising out of his employment with and/or separation from the Company,
including, but not limited to, all employment discrimination claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. Section 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. Section 12101 et seq., the Family and
Medical Leave Act, 29 U.S.C. Section 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. Section 2101 et seq., and the
Rehabilitation Act of 1973, 29 U.S.C. Section 701 et seq., all as amended; all
claims arising out of the Fair Credit Reporting Act, 15 U.S.C. Section 1681 et
seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.
Section 1001 et seq., the Massachusetts Fair Employment Practices Act., M.G.L.
c. 151B, Section 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12,
Sections 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93,
Section 102 and M.G.L. c. 214, Section 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, Section 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, Section 1B, and the Massachusetts Maternity Leave Act , M.G.L. c.
149, Section 105(d), all as amended; all common law claims including, but not
limited to, actions in tort, defamation and breach of contract; all claims to
any non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options or restricted
share units; and any claim or damage arising out of his employment with or
separation from the Company (including any claim

 



--------------------------------------------------------------------------------



 



for retaliation) under any common law theory or any federal, state or local
statute or ordinance not expressly referenced above.
He hereby acknowledges that he has been given at least twenty-one (21) days to
consider the Agreement, as well as this Attachment A, and that the Company
advises him to consult with any attorney of his own choosing prior to signing
the Agreement and this Attachment A. He is advised that he may revoke his
acceptance of this Attachment A during the period of seven (7) days after the
execution of it, and this Attachment A shall not become effective or
enforceable, and no severance payments will be made pursuant to Section 3 of the
Agreement, until this seven (7) day period has expired.
HE IS ADVISED AND HE UNDERSTAND AND AGREES THAT BY ENTERING INTO THIS AGREEMENT
AND SIGNING IT AND THE RELEASE OF CLAIMS HE IS WAIVING ANY AND ALL RIGHTS OR
CLAIMS HE MIGHT HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED
BY THE OLDER WORKERS BENEFIT PROTECTION ACT, AND THAT HE HAS RECEIVED
CONSIDERATION BEYOND THAT TO WHICH HE WAS PREVIOUSLY ENTITLED.
This Release of Claims shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions. He
hereby irrevocably submits to and acknowledges and recognizes the jurisdiction
of the courts of the Commonwealth of Massachusetts, or if appropriate, a federal
court located in Massachusetts (which courts, for purposes of this Agreement,
are the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Release of Claims or
the subject matter hereof.

     
Accepted:
   
 
   
 
Richard Hale
   
 
   
Date:                                         , 2007
   

 